Citation Nr: 1433343	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-03 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right shoulder injury. 

2. Entitlement to service connection for residuals of a stomach injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

McBrine, M., Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.  He is the recipient of the Combat Infantryman Badge and the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2010, the Veteran testified at a personal hearing before the undersigned, sitting at the RO. A transcript of the hearing is associated with the claims file.  

These issues, along with the issues of service connection for tinnitus and hearing loss, were the subject of a prior September 2010 remand.  While on appeal, the Veteran was granted service connection for hearing loss and tinnitus.  As this represents a full grant of benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2013).


FINDINGS OF FACT

1. The preponderance of the evidence of record is against a finding that the Veteran has a right shoulder injury related to service.

2. The preponderance of the evidence of record is against a finding that the Veteran has any residuals of a stomach injury, to include a scars, related to service.



CONCLUSIONS OF LAW

1.  A right shoulder injury was not incurred in or aggravated in active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2013).

2.  Residuals of a stomach injury, including scars, were not incurred in or aggravated in active service.  38 U.S.C.A. §§ 1110 ,1113,  5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.



Stegall concerns

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

As noted in the Introduction above, the Board remanded the Veteran's claim in June 2010, so that VA examinations could be obtained which included medical opinions as to whether the Veteran's claimed disabilities were related to service.  As noted in further detail below, the Veteran received VA examinations with opinions for both of these claims, and the Veteran's claims were readjudicated in an August 2012 Supplemental Statement of the Case (SSOC).  As such, there is compliance with the Board's prior remand instructions.  See Stegall, 11 Vet. App. at 271.


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated May 2006, October 2010, November 2010, December 2010, and June 2011, as well as a prior June 2010 Board remand, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  There is no indication that there are other outstanding relevant medical records that have not been associated with the Veteran's claims file that would change the adjudication of this claim.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with multiple VA examinations during the course of this appeal, specifically in November 2010 and December 2010, which both contain medical opinions.  Therefore, the duty to assist has been met as to this issue.

A Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the undersigned noted the issues on appeal. Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  As noted above, the Veteran did not mention any relevant medical evidence that had not been associated with the claims file.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those claims being finally decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §  1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The Board notes however, that in this case, there is no medical evidence of record showing a diagnosis of arthritis within one year of service; therefore, service connection on a presumptive basis would not be warranted.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The Board notes that the Veteran's service records indicate that he was awarded the Combat Infantryman Badge and Purple Heart, which denote combat experience. Therefore, the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b) . 

However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  The statute "does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected," but only "considerably lighten[s] the burden of a veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service." Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a) . Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

 (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

 (2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Taking into account all relevant evidence, the Board finds that service connection is not warranted for either a right shoulder disability, or a stomach disability.  In this regard, the evidence of record shows that, while the Veteran does have these disabilities, they are due to post service injuries.

The Board notes that the Veteran's service treatment records essentially show no complaints of, or treatment for, either of these claimed disabilities.  The Veteran complained of a right shoulder pinched nerve at induction, but no clinical abnormalities were found.  The Veteran's February 1970 discharge report showed no evidence of any right shoulder or stomach/stomach skin issue.

The Veteran had previously indicated that he was treated for his right shoulder shortly after service.  The RO obtained all available records from the facility that the Veteran identified, and it was noted that the Veteran had dislocated his left shoulder in April 1970, shortly after his separation from service, in a horse related accident.

VA records from June 1985 show the removal of a nevus from the Veteran's stomach area.  Pathology reports from that time show no evidence of skin cancer.

An October 2010 general medical examination did note the Veteran's right shoulder degenerative joint disease and limitation of motion, but did not relate this disability to service.

The Veteran received a VA examination for his right shoulder in November 2010.  At that time, the Veteran reported that his right shoulder had been hurting him since service, though he could not point to one specific incident during which he injured his shoulder.  His post service history was noted, which including being a rodeo cowboy, and took many falls on his shoulders.  The Veteran reported pain, stiffness, and weakness in this joint, as well as limitation of motion.  The Veteran was found to have flexion, abduction, right internal rotation, and right external rotation to 90 degrees.  The Veteran was noted to have a great deal of pain on movement.  Right shoulder X-rays showed narrowing of the glenomumeral joint.  The Veteran was diagnosed with degenerative joint disease of the right shoulder.  The examiner indicated that, in his opinion, the Veteran's current right shoulder disability was less likely as not related to service.  In support of this opinion, the examiner noted that, based on his examination and clinical experience, he felt that the Veteran's current right shoulder disability was more likely related to his post service occupation as a rodeo cowboy.

The Veteran was afforded a VA examination for his claimed residuals of a stomach injury in December 2010.  At that time, the Veteran reported that he was claiming service connection for a scar from a skin cancer removal in September 1976.    He noted that he had not been seen for this condition in service, but that it started itching when he was in service.  He reported that there were no current issues with the scar, but that it just felt lumpy.  Examination showed a 7.5 cm by 1 cm well healed and non tender surgical scar on the right lateral aspect of the abdominal wall.  The Veteran was diagnosed with status post benign nevi, status post excision with residual scar, otherwise normal.  After a review of the Veteran's records and examination, the examiner indicated that the Veteran's current disorder, specifically, status post excision of a benign nevi, was not related to service.  In support of this opinion, the examiner noted that the Veteran had nothing related to this in service, and no evidence of an issue until June 1985, 15 years after the Veteran's separation from service, when the benign nevi was removed.

The Board recognizes that the Veteran has, at times, reported that he has stomach scars from a grenade scar in service.  While such an injury would be consistent with the Veteran's service as a combat Veteran, the medical evidence of record clearly indicates that Veteran's current scarring of the stomach is related to his post service excision of a benign nevi, and is not scarring related to any grenade injury.  In fact, the Veteran himself did not report such a grenade injury in his most recent VA examination.

Therefore, considering all evidence of record, including the fact that these claimed disabilities first manifested many years after service, and the medical etiology evidence of record has indicated that the Veteran does not have any right shoulder disability or residuals of a stomach injury related to his service, the Board concludes that the preponderance of the evidence of record is against the Veteran's claims for service connection for right shoulder and stomach skin disability, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   As such, service connection is not warranted for these disabilities.



ORDER

Entitlement to service connection for a right shoulder injury is denied. 

Entitlement to service connection for the residuals of stomach injury is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


